


110 HR 274 IH: Solid Waste Interstate Transportation

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 274
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mrs. Jo Ann Davis of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To impose certain limitations on the receipt of
		  out-of-State municipal solid waste, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solid Waste Interstate Transportation
			 Act of 2007.
		2.Interstate
			 transportation and disposal of municipal solid waste
			(a)In
			 generalSubtitle D of the Solid
			 Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding
			 after section 4010 the following new section:
				
					4011.Receipt and
				disposal of out-of-State municipal solid waste
						(a)Presumptive ban
				on receipt of out-of-state wasteNo landfill or incinerator may
				receive any out-of-State municipal solid waste for disposal or incineration
				unless the waste is received pursuant to—
							(1)a host community
				agreement in accordance with subsection (b) or (c); or
							(2)an exemption under
				subsection (d).
							(b)Existing host
				community agreementsExcept as provided in subsection (e), (f),
				or (g), out-of-State municipal solid waste may be received at a landfill or
				incinerator for disposal or incineration pursuant to a host community agreement
				entered into before the enactment of this section if—
							(1)the agreement
				specifically authorizes the owner or operator to accept, at the landfill or
				incinerator, out-of-State municipal solid waste; and
							(2)the owner or
				operator complies with all of the terms and conditions of the host community
				agreement.
							The owner
				or operator shall provide a copy of the host community agreement, within 90
				days after the enactment of this section, to the State and affected local
				government and make such a copy available for inspection by the public in the
				affected local community.(c)New host
				community agreements
							(1)Exemption from
				banExcept as provided in subsection (e), out-of-State municipal
				solid waste may be received at a landfill or incinerator for disposal or
				incineration pursuant to a host community agreement entered into or amended on
				or after the enactment of this section (in this section referred to as a
				new host community agreement) if the agreement specifically
				authorizes the receipt of such waste and meets the requirements of paragraphs
				(2) through (6) of this subsection.
							(2)Requirements for
				authorizationAn authorization to receive out-of-State municipal
				solid waste pursuant to a new host community agreement shall be granted by
				formal action at a meeting; be recorded in writing in the official record of
				the meeting; and remain in effect according to its terms. Such authorization
				shall specify terms and conditions, including an amount of out-of-State
				municipal solid waste that an owner or operator may receive and the duration of
				the authorization.
							(3)InformationPrior
				to seeking an authorization to receive out-of-State municipal solid waste
				pursuant to a new host community agreement under this subsection, the owner or
				operator of the facility seeking such authorization shall provide (and make
				readily available to the State, each contiguous local government and Indian
				tribe, and any other interested person for inspection and copying) each of the
				following items of information:
								(A)A brief
				description of the facility, including, with respect to both the facility and
				any planned expansion of the facility, the size, the ultimate waste capacity,
				and the anticipated monthly and yearly quantities of waste to be handled. Such
				quantities shall be expressed in terms of volume.
								(B)A map of the
				facility site indicating location in relation to the local road system and
				topography and general hydrogeological features. The map shall indicate any
				buffer zones to be acquired by the owner or operator as well as all facility
				units.
								(C)A description of
				the then current environmental characteristics of the site, a description of
				ground water use in the area, and a discussion of alterations that may be
				necessitated by, or occur as a result of, the facility. The description of
				groundwater use shall include identification of private wells and public
				drinking water sources.
								(D)A description of
				environmental controls typically required to be used on the site (pursuant to
				permit requirements), including run on or run off management, or both, air
				pollution control devices, source separation procedures (if any), methane
				monitoring and control, landfill covers, liners or leachate collection systems,
				and monitoring programs. In addition, the description shall include a
				description of any waste residuals generated by the facility, including
				leachate or ash, and the planned management of the residuals.
								(E)A description of
				site access controls to be employed, and roadway improvements to be made, by
				the owner or operator, and an estimate of the timing and extent of increased
				local truck traffic.
								(F)A list of all
				required Federal, State, and local permits.
								(G)Estimates of the
				personnel requirements of the facility, including information regarding the
				probable skill and education levels required for jobs at the facility. To the
				extent practicable, the information shall distinguish between employment
				statistics for preoperational and postoperational levels.
								(H)Any information
				that is required by State or Federal law to be provided with respect to any
				violations of environmental laws (including regulations) by the owner, the
				operator, and any subsidiary of the owner or operator, the disposition of
				enforcement proceedings taken with respect to the violations, and corrective
				action and rehabilitation measures taken as a result of the proceedings.
								(I)Any information
				that is required by State or Federal law to be provided with respect to gifts
				and contributions made by the owner or operator.
								(J)Any information
				that is required by State or Federal law to be provided with respect to
				compliance by the owner or operator with the State solid waste management
				plan.
								(4)Prior
				notificationPrior to taking formal action with respect to
				granting authorization to receive out-of-State municipal solid waste pursuant
				to a new host community agreement under this subsection, an affected local
				government shall—
								(A)notify the State,
				contiguous local governments, and any contiguous Indian tribes;
								(B)publish notice of
				the action in a newspaper of general circulation in the affected area at least
				15 days before holding a hearing under subparagraph (C), except where State law
				provides for an alternate form of public notification;
								(C)provide an
				opportunity for public comment, including at least 1 public hearing; and
								(D)make publicly
				available the entire text of the new host community agreement.
								(5)Subsequent
				notificationPromptly, but not later than 90 days after an
				authorization is granted pursuant to a new host community agreement under this
				subsection, the affected local government shall notify the Governor, contiguous
				local governments, and any contiguous Indian tribes of such
				authorization.
							(6)Public
				availabilityThe owner or
				operator of a facility authorized to receive out-of-State municipal solid waste
				pursuant to a new host community agreement under this subsection shall ensure
				that copies of the entire text of such agreement are readily available to the
				public and are provided within 5 days after a request from any person. Such
				owner or operator may recover reasonable costs of providing each copy.
							(7)Authority
								(A)In
				generalA State may enact a law or laws with respect to the
				entry, by an affected local government in the State, into a host community
				agreement, as it relates to the interstate transportation of solid
				waste.
								(B)No
				discriminationIn enacting a law or laws pursuant to subparagraph
				(A), a State shall act in a consistent manner that does not discriminate
				against the receipt of out-of-State municipal solid waste on the basis of State
				of origin.
								(d)Exemption for
				waste not subject to host community agreements
							(1)Exemption from
				banExcept as provided in subsection (e), out-of-State municipal
				solid waste received at a landfill or incinerator shall be exempt from the
				presumptive ban contained in subsection (a) if the owner or operator of the
				landfill or incinerator provides to the State in which the landfill or
				incinerator is located and to the affected local government either of the
				following:
								(A)PermitInformation
				establishing that, before the enactment of this section, the owner or operator
				of the landfill or incinerator has received a State permit that specifically
				authorizes the owner or operator to accept, at the landfill or incinerator,
				such out-of-State municipal solid waste. This subparagraph shall be effective
				only if the owner or operator complies with all of the terms and conditions of
				the permit after the date of enactment of this section and notifies the
				affected local government of the permit as soon as practicable but not later
				than 90 days after the date of enactment of this section.
								(B)ContractInformation
				establishing that the owner or operator of the landfill or incinerator has
				entered into a binding contract before January 4, 2007, that commits to the
				delivery to and receipt at the landfill or incinerator of a specific quantity
				of out-of-State municipal solid waste and that the owner or operator of the
				landfill or incinerator has permitted capacity actually available on the date
				of enactment of this section for receipt of the specific quantity of
				out-of-State municipal solid waste committed to in the contract. This
				subparagraph shall be effective only for the longer of—
									(i)the
				life of the contract (not including any renewal, novation, or extension
				thereof); or
									(ii)a
				period of 3 years after the date of enactment of this section,
									and
				only with respect to the amount of the obligation in the contract.(2)Availability of
				documentationThe owner or operator of a landfill or incinerator
				receiving out-of-State municipal solid waste pursuant to an exemption under
				paragraph (1) shall make available for inspection by the public in the affected
				local community a copy of the permit or contract referred to in paragraph (1).
				The owner or operator may omit any proprietary information contained in
				contracts.
							(3)Denied or revoked
				permitsA landfill or incinerator may not receive for disposal or
				incineration out-of-State municipal solid waste pursuant to an exemption under
				paragraph (1) if the operating permit for the landfill or incinerator (or
				renewal thereof) was denied or revoked by the appropriate State agency before
				the date of enactment of this section, unless such permit or license (or
				renewal) has been reinstated as of such date of enactment.
							(e)Required
				complianceExemptions under subsections (b), (c), and (d) shall
				not apply to a landfill or incinerator during any period with respect to which
				the State in which the facility is located has administratively determined that
				the facility is not in compliance with applicable Federal, State, or local laws
				and regulations relating to—
							(1)facility
				operation, design, and construction;
							(2)in the case of
				landfills, facility location standards, leachate collection standards,
				groundwater monitoring standards, runoff controls, emission controls, landfill
				cover and dust suppression requirements, environmental controls, and standards
				for financial assurance and for closure and postclosure and corrective action;
				and
							(3)the applicable
				requirements of the Clean Air Act and
				this Act.
							(f)Authority of
				State To restrict out-of-state municipal solid waste
							(1)Limitations on
				amount of waste received
								(A)Limit for all
				facilities in the StateA State may limit the amount of
				out-of-State municipal solid waste received annually at each landfill or
				incinerator in the State to the limitation amount described in paragraph (2),
				except as provided in this subsection. No such limit may conflict—
									(i)with provisions of
				a permit specifically authorizing the owner or operator to accept, at the
				facility, out-of-State municipal solid waste; or
									(ii)with a host
				community agreement entered into between the owner or operator of any such
				landfill or incinerator and the affected local government that, before January
				4, 2007, specifically authorizes the landfill or incinerator to receive
				out-of-State municipal solid waste.
									(B)ConflictIf
				a facility received less than 100,000 tons of out-of-State municipal solid
				waste during the previous year, a limit referred to in subparagraph (A) shall
				be treated as conflicting with—
									(i)a
				permit if the permit establishes a higher limit or does not establish any limit
				on the amount of out-of-State municipal solid waste which may be received
				annually at the facility; and
									(ii)a
				host community agreement if the host community agreement establishes a higher
				limit or does not establish any limit on the amount of out-of-State municipal
				solid waste which may be received annually at the facility, but only to the
				extent that the landfill or incinerator, at the time the host community
				agreement was entered into, had specifically permitted capacity to receive the
				solid waste authorized by the host community agreement.
									(C)Limit for
				particular facilitiesAn affected local government that has not
				executed a host community agreement with a particular landfill or incinerator
				may limit the amount of out-of-State municipal solid waste received annually at
				the landfill or incinerator concerned to the limitation amount described in
				paragraph (2). No such limit may conflict with provisions of a permit
				specifically authorizing the owner or operator to accept, at the facility,
				out-of-State municipal solid waste.
								(D)Effect on other
				lawsNothing in this subsection shall be interpreted or construed
				to supersede any State law relating to contracts.
								(2)Limitation
				amountFor any landfill or
				incinerator that commenced receiving documented out-of-State municipal solid
				waste before the date of enactment of this section, the limitation amount
				referred to in paragraph (1) for any year shall be equal to the amount of
				out-of-State municipal solid waste received at the landfill or incinerator
				concerned during calendar year 1993, or, in the case of a State which did not
				require documentation of the sort required by this paragraph to be kept for
				calendar year 1993, the first subsequent calendar year for which the State
				required such documentation. The documentation referred to in this paragraph
				shall be such as would result in civil or criminal penalties under State law in
				case of false or misleading information. Such documentation shall include the
				amount of waste received in 1993, or such other baseline year as is provided
				for in this paragraph, and may include place of origin, identity of the
				generator, date of shipment, and type of waste.
							(3)No
				discriminationIn establishing a limitation under this
				subsection, a State shall act in a consistent manner that does not discriminate
				against any shipments of out-of-State municipal solid waste on the basis of
				State of origin.
							(g)Limitations on
				prospective waste flows
							(1)State authority
				to deny permitsA State may
				provide by law that the State will deny or refuse to renew, and a State that
				does not provide for renewal of permits may provide by law that the State will,
				upon State review of the permit or application for amendment to the permit,
				revoke all or part of or refuse to amend, a permit for the construction,
				expansion, increase in capacity, transfer of ownership, or operation of a
				landfill or incinerator, or for a major modification to an existing landfill or
				incinerator, if—
								(A)the State has
				approved a State or local comprehensive municipal solid waste management plan
				developed under Federal or State law; and
								(B)the denial, refusal to renew or amend, or
				revocation is based on a determination, pursuant to a State law authorizing the
				denial, refusal to renew or amend, or revocation, that there is not a local or
				regional need for the landfill or incinerator in the State.
								(2)Percentage
				limit
								(A)In
				generalA State may provide
				by law that a State permit issued or renewed after the date of enactment of
				this section, and, in the case of a State that does not provide for renewal of
				permits, a State permit amended or reviewed by the State, for the construction,
				expansion, increase in capacity, transfer of ownership, or operation of a
				municipal solid waste landfill or incinerator shall include a requirement that
				not more than a specified percentage of the total amount of municipal solid
				waste received annually at the landfill or incinerator may be out-of-State
				municipal solid waste. A percentage limitation established by a State under
				this subparagraph shall not be less than 20 percent.
								(B)Host community
				agreementNotwithstanding
				subparagraphs (A) and (C), a landfill or incinerator acting pursuant to a host
				community agreement entered into prior to January 4, 2007, that specifically
				authorizes the landfill or incinerator to receive a specific quantity of
				out-of-State municipal solid waste annually may receive the specific quantity
				authorized under the host community agreement, but only to the extent that the
				landfill or incinerator, at the time the host community agreement was entered
				into, had specifically permitted capacity to receive the solid waste authorized
				by the host community agreement.
								(C)NondiscriminationAn
				annual percentage limitation referred to in subparagraph (A)—
									(i)shall be uniform
				for all municipal solid waste landfills and incinerators in the State;
				and
									(ii)may not
				discriminate against out-of-State municipal solid waste according to the State
				of origin.
									(h)Authority of
				State To restrict out-of-state municipal solid waste based on recycling
				programs
							(1)Authority
								(A)LimitationA
				State may limit the amount of out-of-State municipal solid waste received
				annually at each landfill or incinerator in the State to the amount of
				out-of-State municipal solid waste received at the landfill or incinerator
				concerned during calendar year 1995 if the State has enacted a comprehensive,
				statewide recycling program. No such limit may conflict—
									(i)with provisions of
				a permit specifically authorizing the owner or operator to accept, at the
				facility, out-of-State municipal solid waste; or
									(ii)with a host
				community agreement entered into between the owner or operator of any such
				landfill or incinerator and the affected local government.
									(B)ConflictA
				limit referred to in subparagraph (A) shall be treated as conflicting
				with—
									(i)a
				permit if the permit establishes a higher limit or does not establish any limit
				on the amount of out-of-State municipal solid waste which may be received
				annually at the facility; and
									(ii)a
				host community agreement if the host community agreement establishes a higher
				limit or does not establish any limit on the amount of out-of-State municipal
				solid waste which may be received annually at the facility, but only to the
				extent that the landfill or incinerator, at the time the host community
				agreement was entered into, had specifically permitted capacity to receive the
				solid waste authorized by the host community agreement.
									(2)No
				discriminationIn establishing a limitation under this
				subsection, a State shall act in a consistent manner that does not discriminate
				against any shipments of out-of-State municipal solid waste on the basis of
				State of origin.
							(3)Effect on other
				lawsNothing in this subsection shall be interpreted or construed
				to supersede any State law relating to contracts.
							(4)DefinitionAs
				used in this subsection, the term comprehensive, statewide recycling
				program means a law of statewide applicability that requires the
				generators of municipal solid waste to separate all of the following materials
				for recycling as a condition of disposing of the waste at landfills or
				incinerators in the State:
								(A)Aluminum
				containers.
								(B)Corrugated paper or
				other container board.
								(C)Glass
				containers.
								(D)Magazines or other
				material printed on similar paper.
								(E)Newspapers or
				other material printed on newsprint.
								(F)Office
				paper.
								(G)Plastic
				containers.
								(H)Steel
				containers.
								(I)Containers for
				carbonated or malt beverages that are primarily made of a combination of steel
				and aluminum.
								(i)Cost recovery
				surcharge
							(1)AuthorityA
				State may impose and collect a cost recovery charge on the processing,
				combustion, or disposal in a landfill or incinerator of out-of-State municipal
				solid waste in the State in accordance with this subsection.
							(2)Amount of
				surchargeThe amount of the cost recovery surcharge may be no
				greater than the amount necessary to recover those costs determined in
				conformance with paragraph (4) and in no event may exceed $3.00 per ton of
				waste.
							(3)Use of surcharge
				collectedAll cost recovery surcharges collected by a State shall
				be used to fund those solid waste management programs administered by the State
				or its political subdivision that incur costs for which the surcharge is
				collected.
							(4)Conditions(A)Subject to subparagraphs
				(B) and (C), a State may impose and collect a cost recovery surcharge on the
				processing, combustion, or disposal within the State of out-of-State municipal
				solid waste if—
									(i)the State demonstrates a cost to
				the State or its political subdivisions arising from the processing,
				combustion, or disposal within the State of a volume of municipal solid waste
				from a source outside the State;
									(ii)the surcharge is based on those
				costs demonstrated under clause (i) that, if not paid for through the
				surcharge, would otherwise have to be paid or subsidized by the State or its
				political subdivisions; and
									(iii)the surcharge is compensatory and
				is not discriminatory.
									(B)In
				no event shall a cost recovery surcharge be imposed by a State to the extent
				that the cost for which recovery is sought is otherwise paid, recovered, or
				offset by any other fee or tax paid to the State or its political subdivision
				in connection with the generation, transportation, treatment, processing,
				combustion, or disposal of solid waste. Any provision in a host community
				agreement that places responsibility for payment or reimbursement for fees
				under this subsection on the host community is hereby declared null and
				void.
								(C)The grant of a subsidy by a State with
				respect to entities disposing of waste generated within the State does not
				constitute discrimination for purposes of subparagraph (A)(iii).
								(5)DefinitionsAs
				used in this subsection:
								(A)The term
				costs means the costs incurred by the State for the implementation
				of its laws governing the processing, combustion, or disposal of municipal
				solid waste, limited to the issuance of new permits and renewal of or
				modification of permits, inspection and compliance monitoring, enforcement, and
				costs associated with technical assistance, data management, and collection of
				fees.
								(B)The term
				processing means any activity to reduce the volume of solid waste
				or alter its chemical, biological or physical state, through processes such as
				thermal treatment, bailing, composting, crushing, shredding, separation, or
				compaction.
								(j)InspectionsA State may require that a State-employed
				or authorized inspector be onsite during any or all hours of operation at any
				facility that receives out-of-State municipal solid waste. Such inspectors
				shall be authorized to ensure the enforcement of Federal, State, and local laws
				and regulations relating to the receipt of out-of-State municipal solid waste,
				and to ensure that out-of-State municipal solid waste received at a transfer
				facility or other interim holding facility remains identifiable as out-of-State
				municipal solid waste when transferred to a landfill or incinerator. The State
				may require reimbursement from the facility for reasonable costs of providing
				such inspectors.
						(k)Implementation
				and enforcementAny State may adopt such laws and regulations,
				not inconsistent with this section, as are necessary to implement and enforce
				this section, including provisions for penalties.
						(l)Effect on
				interstate commerceNo State or local government action taken as
				authorized by this section, including the establishment of a limit pursuant to
				subsection (f) or the enactment or execution of a law or regulation described
				in subsection (c)(7), (g), (h), (i), or (k), shall be considered to impose an
				undue burden on interstate commerce or to otherwise impair, restrain, or
				discriminate against interstate commerce.
						(m)Annual State
				reportEach year the owner or
				operator of each landfill or incinerator receiving out-of-State municipal solid
				waste shall submit to the Governor of the State in which the landfill or
				incinerator is located information specifying the amount of out-of-State
				municipal solid waste received for disposal during the preceding year, its
				place of origin, the identity of the generator, the date of shipments, and the
				type of waste received. Each year each such State shall publish and make
				available to the public a report containing information on the amount of
				out-of-State municipal solid waste received for disposal in the State during
				the preceding year.
						(n)DefinitionsFor
				purposes of this section:
							(1)Affected local
				governmentThe term affected local government
				means—
								(A)the public body
				authorized by State law to plan for the management of municipal solid waste, a
				majority of the members of which are elected officials, for the area in which a
				landfill or incinerator is located or proposed to be located;
								(B)if there is no
				such body authorized by State law, the elected officials of the city, town,
				township, borough, county, or parish exercising primary responsibility over
				municipal solid waste management or the use of land in the jurisdiction in
				which a landfill or incinerator is located or proposed to be located; or
								(C)contiguous units of
				local government located in each of 2 or more adjoining States acting jointly
				as an affected local government, pursuant to the authority provided in section
				1005(b), for purposes of providing authorization under subsection (b), (c), or
				(d) for municipal solid waste generated in the jurisdiction of one of those
				units of local government and received for disposal or incineration in the
				jurisdiction of another.
								(2)Host community
				agreementThe term host community agreement means a
				written, legally binding agreement, lawfully entered into between an owner or
				operator of a landfill or incinerator and an affected local government that
				specifically authorizes the landfill or incinerator to receive out-of-State
				municipal solid waste.
							(3)Municipal solid
				waste
								(A)Waste
				includedExcept as provided in subparagraph (B), the term
				municipal solid waste means—
									(i)all waste
				materials discarded for disposal by households, including single and
				multifamily residences, and hotels and motels;
									(ii)sewage sludge and residuals from any sewage
				treatment plant;
									(iii)combustion ash
				generated by resource recovery facilities or municipal incinerators;
									(iv)petroleum
				contaminated soil; and
									(v)all waste
				materials discarded for disposal that were generated by commercial,
				institutional, municipal, and industrial sources, to the extent such
				materials—
										(I)are essentially the
				same as materials described in clause (i); and
										(II)were collected
				and disposed of with other municipal solid waste described in clause (i) or
				subclause (I) of this clause as part of normal municipal solid waste collection
				services, except that this subclause does not apply to hazardous materials
				other than hazardous materials that, pursuant to regulations issued under
				section 3001(d), are not subject to regulation under subtitle C.
										Examples of municipal solid waste
				include food and yard waste, paper, clothing, appliances, consumer product
				packaging, disposable diapers, office supplies, cosmetics, glass and metal food
				containers, and household hazardous waste. Such term shall include debris
				resulting from construction, remodeling, repair, or demolition of
				structures.(B)Waste not
				includedThe term municipal solid waste does not
				include any of the following:
									(i)Any solid waste
				identified or listed as a hazardous waste under section 3001, except for
				household hazardous waste.
									(ii)Any solid waste, including contaminated
				soil (other than petroleum contaminated soil) and debris, resulting
				from—
										(I)a response action
				taken under section 104 or 106 of the Comprehensive Environmental Response,
				Compensation, and Liability Act (42 U.S.C. 9604 or 9606);
										(II)a response action
				taken under a State law with authorities comparable to the authorities of such
				section 104 or 106; or
										(III)a corrective
				action taken under this Act.
										(iii)Recyclable
				materials that have been separated, at the source of the waste, from waste
				otherwise destined for disposal or that have been managed separately from waste
				destined for disposal.
									(iv)Scrap rubber to
				be used as a fuel source.
									(v)Materials and
				products returned from a dispenser or distributor to the manufacturer or an
				agent of the manufacturer for credit, evaluation, and possible reuse.
									(vi)Any solid waste
				that is—
										(I)generated by an
				industrial facility; and
										(II)transported for
				the purpose of treatment, storage, or disposal to a facility or unit thereof
				that is owned or operated by the generator of the waste, located on property
				owned by the generator or a company with which the generator is affiliated, or
				the capacity of which is contractually dedicated exclusively to a specific
				generator, so long as the disposal area complies with local and State land use
				and zoning regulations applicable to the disposal site.
										(vii)Any medical
				waste that is segregated from or not mixed with solid waste.
									(viii)Waste from
				manufacturing or processing (including pollution control) operations not
				essentially the same as waste normally generated by households.
									(4)Out-of-state
				municipal solid wasteThe
				term out-of-State municipal solid waste means, with respect to any
				State, municipal solid waste generated outside of the State. The term includes
				municipal solid waste generated outside of the United States and includes
				municipal solid waste generated outside of the State that has passed through a
				transfer facility or other interim holding facility inside the State.
							(5)Recyclable
				materialsThe term recyclable materials means
				materials that are diverted, separated from, or separately managed from
				materials otherwise destined for disposal as solid waste, by collecting,
				sorting, or processing for use as raw materials or feedstocks in lieu of, or in
				addition to, virgin materials, including petroleum, in the manufacture of
				usable materials or products.
							(6)Specifically
				authorizes(A)Except as provided in
				subparagraph (B), the term specifically authorizes refers to an
				explicit authorization, contained in a host community agreement or permit, to
				import municipal solid waste from outside the State. Such authorization may
				include a reference to a fixed radius surrounding the landfill or incinerator
				which includes an area outside the State or a reference to any place of
				origin, reference to specific places outside the State, or use of such
				phrases as regardless of origin or outside the
				State.
								(B)If
				a landfill or incinerator received 100,000 tons of out-of-State municipal solid
				waste or more during the previous year, when applied to such landfill or
				incinerator the term specifically authorizes refers to an
				explicit authorization, contained in a host community agreement or permit, to
				import specific volumes or other specific quantities of municipal solid waste
				from outside the State.
								(C)The language for a specific authorization
				under this paragraph must clearly and affirmatively state the approval or
				consent of the affected local government or State for receipt of municipal
				solid waste from sources or locations outside the State from which the owner or
				operator of a landfill or incinerator proposes to import it. The term shall not
				include general references to the receipt of waste from outside the
				jurisdiction of the affected local
				government.
								.
			(b)Table of
			 contentsThe table of contents of the
			 Solid Waste Disposal Act (42 U.S.C.
			 prec. 6901) is amended by adding after the item relating to section 4010 the
			 following new item:
				
					
						Sec. 4011. Receipt and disposal of
				out-of-State municipal solid
				waste.
					
					.
			(c)Incident
			 reportsNot later than one year after the date of the enactment
			 of this Act and annually for the next two years, the General Accounting Office
			 shall submit a report to the Committee on Commerce of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 that contains the following information:
				(1)Available
			 information for each State that imports municipal solid waste detailing any
			 incidents or circumstances where waste materials that are not authorized by
			 permit to be disposed of at a landfill or incinerator have been discovered in
			 the imported municipal solid waste during the transportation, processing, or
			 disposal of such waste. Such unauthorized waste materials can include hazardous
			 waste, medical waste, radioactive waste, and industrial waste.
				(2)For each incident
			 or circumstance identified under paragraph (1), an indication of the method or
			 circumstances of detection, and the identity of the source of the waste, the
			 transporter, and the disposal facility.
				(3)For each incident
			 or circumstance identified under paragraph (1), an indication of whether anyone
			 was cited for a violation, and if so the nature of the violation and any
			 penalty assessed.
				
